          Case 4:18-cv-00644-KGB Document 9 Filed 01/19/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

ZACHARY CHARLES CROCKETTT                                                               PLAINTIFF

v.                                Case No. 4:18-cv-00644-KGB

DOCK HOLIDAY, Sheriff, Pulaski
County, et al.                                                                      DEFENDANTS

                                           JUDGMENT

       Pursuant to the Order filed on this date, it is considered, ordered, and adjudged that plaintiff

Zachary Charles Crockett’s complaint is dismissed without prejudice (Dkt. No. 2). The relief

sought is denied. The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that an in forma pauperis

appeal taken from the Order and Judgment dismissing this action is considered frivolous and not

in good faith.

       So adjudged this 19th day of January, 2021.




                                                              Kristine G. Baker
                                                              United States District Judge
